Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.   	 This office action for US Patent application 16/810,401 is responsive to amendment filed on 09/17/2021 in response to the Non-Final Rejection of 06/23/2021. Claims 1, 3, 5-8, 13, and 16-19 have been amended, where Claims 1 and 13 are independent claims.  Claims 2 and 14 are canceled, with Claims 4, 11, and 15 being previously canceled. Currently, Claims 1, 3, 5-10, 12, 13, and 16-20 are pending and are presented for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 07/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.    	Applicant’s remarks filed on 09/17/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 1, 3, 5-10, 12, 13, and 16-20 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to an electronic device for obtaining skin images of a user’s face and controlling a capture control parameter of a camera or an output control parameter of a light source based on a calculated proportion between a predesignated target brightness and the identified brightness. 
The closest prior art found was Liu et al. (US 2009/0185358 A1), Lee (US 2017/0272638 A1) Jeong et al. (US 2018/0137341 A1), and Prentice et al. (US 9,819,852 B2), hereinafter referred to as Liu, Lee, Jeong, and Prentice, respectively, as noted in the last office action dated 06/23/2021.  In the amendments filed 09/17/2021, Applicant amended claims 1 and 13 to incorporate the previously identified allowable subject matter of claims 2 and 14, respectively.
As such, the combined teachings of the above prior art do not reasonably disclose the collective features of claims 1 and 13 as they pertain to the claimed electronic device.  Specifically, they do not teach the amended limitation “identify a brightness of a facial skin image from the user image based on a difference between a first user image obtained when the at least one light source is in an on state and a second user image obtained when the at least one light source is in an off state” when considering all of the features of claims 1 and 13 as a whole.
In other words, they do not reasonably disclose “An electronic device, comprising: at least one camera; at least one light source; and at least one processor configured to: control the at least one camera to capture a user image, identify a brightness of a facial skin image from the user image based on a difference between a first user image obtained when the at least one light source is in an on state and a second user image obtained when the at least one light source is in an off state, determine whether the brightness of the facial skin image is included in a predesignated target brightness range, when the brightness of the facial skin image is out of the predesignated target brightness range, calculate, for obtaining a final image having a predesignated target brightness with respect to the facial skin image, a proportion between the predesignated target brightness and the identified brightness, wherein the predesignated target brightness is a brightness value included in the predesignated target brightness range, determine at least one of a capture control parameter of the at least one camera or an output control parameter of the at least one light source, based on the calculated proportion, 2 control the at least one camera to recapture, multiple times, the user image according to the determined at least one of the or the at least one light source, to obtain a plurality of recaptured user images, synthesize the plurality of recaptured user images, into one image, and store the synthesized one image as the final image” as recited for in independent claim 1 and as similarly recited in independent claim 13.  Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 05/31/2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1, 3, 5-10, 12, 13, and 16-20 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486